Justice Breyer,
with whom Justice Ginsburg joins,
dissenting.
Our cases make clear that a court of appeals should grant a stay (to permit application for a writ of certiorari) only in a special case—a case presenting a significant likelihood of a grant. E. g., Netherlands v. Tuggle, 515 U. S. 951 (1995). There is no reason to believe that the Court of Appeals was unaware of the Tuggle standard when it granted the motion to stay Bennett’s execution. Even if it mispredicted this Court’s eventual view of the case, it did not act unreasonably in doing so. See 92 F. 3d 1336, 1345 (CA4 1996) (describing the prosecutor’s closing argument at Bennett’s trial as “highly improper” and deserving “strong condemnation”). Further, the Court of Appeals issued its stay to permit this Court to review a first habeas petition. The petitioner, in other words, simply has used, not abused, the writ. Cf. 28 U. S. C. § 2244(b) (placing strict limits on subsequent habeas corpus applications).
Given these circumstances, I can find no special reason for this Court to curtail the certiorari time normally available or, in effect, to make its certiorari decision on a schedule determined by the State’s execution timetable, rather than by this Court’s Rules. Compare this Court’s Rule 13.1 (providing for 90-day filing period) with Va. Code Ann. § 53.1-232.1 (Supp. 1996) (providing for maxi*961mum 60-day period before execution). Thus, I would permit this stay of execution to remain in place pending the filing and consideration of Bennett’s petition for certiorari.